Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The Information Disclosure Statements filed on 6/10/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.   

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner' s amendment was given in a telephone interview with Claire Bendix on 6/21/2022. 

The application has been amended as follows: 
Title: The title is amended to ---LETTUCE VARIETY 'CASEY'---.  Also see the attached Bib Data Sheet. 
Claim 13. (Currently Amended) A lettuce plant regenerated from the tissue culture of claim 12, wherein the plant has all of the morphological and physiological characteristics of a lettuce plant produced by growing seed designated as 'Casey', representative sample of seed having been deposited under NCIMB Accession Number 43660.
In summary, claims 13 is amended.
Claims 1-5, 10-15 are allowed. 
Claims 6-9 had/have been canceled by applicant.


Reasons for allowance: 
The amendments and cancelations of claims on 6/10/2022 by applicant overcame all the previous objections and rejections by the examiner.  Further amendments by examiner to put the application for allowance are authorized by applicant representative during the telephone interview. 
Prior art does not teach seed and plant of lettuce variety Casey/NCIMB 43660, and the methods of using said variety.   
The response to 1.105 request as trade secret has been thoroughly considered and searched.  Prior art does not disclose the parent lines.  The response is deemed to be not material to patentability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662

/CHARLES LOGSDON/Examiner, Art Unit 1662